DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action includes new grounds of rejection and is therefore made non-final.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interface of claim 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, 28, 32-35 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Lin US 20090238687.
 	Lin discloses:
 	18. (NEW) A device for inflating an inflatable bag comprising: a first opening (241, 251) allowing intake of atmospheric air, a second opening 233 connected to or connectable to the inflatable bag, at least a first moveable inflation member 3 being arranged between said first opening and said second opening, a motor 4 for driving the moveable inflation member, and a power source (start capacitor 5) for energizing the motor, wherein the power source comprises at least one capacitor (start capacitor 5) as a power supply for said motor.  
 	28. (NEW) The device according to claim 18, wherein the first opening, the second opening and the moveable inflation member are arranged so as to form a radial fan (see Figs 3-4 ).  
 	32. (NEW) The device according to claim 18, the device further comprising a main switch (switch 6).  
 	33. (NEW) The avalanche safety system comprising a device according to claim 18 and an inflatable bag attached to the device (see mattress in 0037).
   	34. (NEW) A backpack comprising a device according to claim 18 and an inflatable bag attached to the device (see mattress in 0037).  
 	35. (NEW) The device according to claim 29, wherein the inflation member is an impeller (3 of Lin).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


 	Claims 18-19, 25-26, 30-34, 36-37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker US 9492711 in view of Wang CN205277872U published 2016.
Walker discloses:
18. (NEW) A device for inflating an inflatable bag comprising: a first opening (380) allowing intake of atmospheric air, a second opening (368) connected to or connectable to the inflatable bag, at least a first moveable inflation member (364) being arranged between said first opening and said second opening, a motor (370) for driving the moveable inflation member, and a power source (366) for energizing the motor.
 Walker does not disclose wherein the power source comprises at least one capacitor as a power supply for said motor. 
Wang discloses the use of capacitor as a power supply (see e.g. “The above built-in power supply is a lithium battery or a super capacitor” on page 2 at line 3 of the translation). 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a capacitor as taught by Wang in the system of Walker to gain the benefit of utilizing a known power supply for air pumping devices.	
  	
 	Walker as modified above discloses (references made to Walker unless specifically noted otherwise):
 	Regarding claim 19, Walker as modified above does not disclose the details of the capacitor and thus does not disclose wherein the at least one capacitor has a total capacitance in a range of 20 to 90 F. However, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to construct utilize the at least one capacitor to have a total capacitance in a range of 20 to 90 F since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges]. It is noted that applicant has not provided any unexpected results commensurate with the claimed range as per MPEP 716.02(d).
25. (NEW) The device according to claim 18, further comprising a controller (372 of Walker) for controlling said motor.
26. (NEW) The device according to claim 25, wherein said controller is associated with a trigger mechanism (trigger 392) which triggers the motor for driving the moveable inflation member.  
  	Regarding claims 30-31, Walker as modified above does not disclose details of the size of the device and thus does not disclose the particular limitations of claims 30-31 (i.e. wherein the device has a maximum weight in a range of 600 to 1400 g, and wherein the device has a size in a range of 150-250 mm x 100-200 mm x 80-180 mm). However, the limitations are directed to the relative dimensions of the device (i.e. the weight and the size range are directly dependent upon the relative dimensions of the device). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also MPEP 2144.04 IV. A. It is noted that applicant has not provided any unexpected results commensurate with the claimed ranges as per MPEP 716.02(d).
 	32. (NEW) The device according to claim 18, the device further comprising a main switch (see “For example, the activation system 190 may include some form of physical switch configured to receive a physical switching motion from the user to activate the system 100.” in col 5 lines 11-14).  
33. (NEW) The avalanche safety system comprising a device according to claim 18 and an inflatable bag (340) attached to the device.
 	34. (NEW) A backpack comprising a device according to claim 18 and an inflatable bag (340) attached to the device.  
	Regarding claims 36-37, Walker as modified above does not disclose the details of the capacitor and thus does not disclose the particular details of claims 36-39 (i.e., wherein the at least one capacitor has a total capacitance in a range of 50 F to 70 F, wherein the at least one capacitor has a total capacitance of about 58 F). However, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to choose the capacitors such that the at least one capacitor has a total capacitance in a range of 50 F to 70 F, or the at least one capacitor has a total capacitance of about 58 F since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges]. It is noted that applicant has not provided any unexpected results commensurate with the claimed range as per MPEP 716.02(d).
40. (NEW) The device according to claim 26, wherein the trigger is a mechanical trigger (392).

Claims 20-24, 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker US 9492711 in view of Wang CN205277872U published 2016 published 2015 in further view of Hattori US 20110140518.
 	Regarding claims 20-22, Walker as modified above does not disclose details of the capacitor and thus does not disclose the details of claims 20-22.
 	Hattori discloses:
 	Claim 20: wherein the power source is a capacitor module, and at least two capacitors (see six capacitors in 0078) are connected on a main board (10).  
 	Claim 21: wherein capacitors of the capacitor module are connected in series (see 0078).  
 	Claim 22: wherein the device has six capacitors (see 0078).
 	A simple substitution of one known capacitor arrangement for another with the predictable result of providing power to a motor has been held obvious to one of ordinary skill in the art. See MPEP 2143 I (B).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the capacitor module arrangement of Hattori in the system of Walker as modified above as a simple substitution of one capacitor arrangement for another to gain the using a known capacitor arrangement for a power supply apparatus.
 	  Regarding claim 23, Walker as modified above is silent regarding the details of the capacitor and thus does not disclose wherein the capacitors are chosen such that the motor has a power of more than 700 W, for about 2 sec, when operated with fully charged capacitors. However, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to choose the capacitors such that the motor has a power of more than 700 W, for about 2 sec, when operated with fully charged capacitors since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges]. It is noted that applicant has not provided any unexpected results commensurate with the claimed ranges as per MPEP 716.02(d).
 	Regarding claim 24, Walker as modified above is silent regarding the details of the capacitor and thus does not disclose wherein the capacitors are chosen such that the current is above 50 A, for about 2.5 sec, when operated with fully charged capacitors. However, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to choose the capacitors such that the current is above 50 A, for about 2.5 sec, when operated with fully charged capacitors since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges]. It is noted that applicant has not provided any unexpected results commensurate with the claimed range as per MPEP 716.02(d). It is noted that applicant has not provided any unexpected results commensurate with the claimed ranges as per MPEP 716.02(d).
 	Regarding claim 38, Walker as modified above does not disclose the details of the capacitor and thus does not disclose the particular details of claim 38 (i.e., wherein said power is 700 to 1200 W). However, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to choose the capacitors such that said power is 700 to 1200 W since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges]. It is noted that applicant has not provided any unexpected results commensurate with the claimed range as per MPEP 716.02(d). It is noted that applicant has not provided any unexpected results commensurate with the claimed ranges as per MPEP 716.02(d).
 	Regarding claim 39, Walker as modified above does not disclose the details of the capacitor and thus does not disclose the particular details of claim 39 (i.e., wherein said current is 50-80 A). However, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to choose the capacitors such that said current is 50-80 A since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges]. It is noted that applicant has not provided any unexpected results commensurate with the claimed range as per MPEP 716.02(d). It is noted that applicant has not provided any unexpected results commensurate with the claimed ranges as per MPEP 716.02(d).

Claims 27, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker US 9492711 in view of Wang CN205277872U published 2016 in further view of Morrison US 3840922.
  	Walker as modified above does not disclose the limitations of claim 27 and 41.
 	Morrison discloses wherein the device comprises a one-way valve (82), between the first opening (the inlet of the blower 76) and the second opening (opening at 74 leftward of 82 in e.g. Fig 5), for preventing loss of intake air after inflating the inflatable bag (see col 4 lines 8-17), wherein said one-way valve 82 is arranged between the moveable inflation member (inside casing 80 of blower 76 in Fig 5) and the first second opening (opening at 74 leftward of 82 in e.g. Fig 5).
   	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the one way valve of Morrison in the system of Walker  as modified above to gain the benefit of preventing backflow of air as taught by Morrison in col 4 lines 8-17.
  	
Claims 28, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker US 9492711 in view of Wang CN205277872U published 2016 in further view of Lin US 20090238687.
Regarding claim 28, Walker as modified above does not disclose the limitations of claim 28. 
However, Lin discloses wherein the first opening, the second opening and the moveable inflation member are arranged so as to form a radial fan (see Figs 3-4 ).  
A simple substitution of one known fan for another with the predictable result of inflating with air has been held obvious to one of ordinary skill in the art. See MPEP 2143 I (B).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize fan of Lin in the system of Walker as modified above to gain the benefit of utilizing a fan design known for use in inflation devices.
 	Regarding claim 35, Walker as modified above discloses wherein the inflation member is an impeller (364 of Walker).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker US 9492711 in view of Wang CN205277872U published 2016  in further view of Vuori US 20160126752.
 	Regarding claim 29, applicant does not appear to provide any details of the claimed interface. Walker as modified above appears to disclose an interface for a battery being connected or connectable to the capacitor for recharging the capacitor (see either of the connections between 201 and 202 or 203 and 204 wherein either of these connections could be used  to interface a battery is desired).
 	However, if this was not deemed to meet the limitations of the claim, the examiner could turn to Vuori.
 	Vuori discloses the use of an interface to allow wireless charging of a super capacitor via e.g. solar, or a spare battery (see e.g. 0017 including “The power supply may be external, such as for example a mains cable, a wall charger, a USB charger, a spare battery with a wired power supply interface, or internal, such as for example a battery, solar panel, kinetic energy generator, fuel cell, power harvester or the like. The receiver device may comprise an energy storage, such as for example a battery or supercapacitor, or the receiver device may have the option to instantly consume the delivered energy without storing it for future use.”).
  	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize an interface as taught by Vuori in the system of Walker as modified above to gain the benefit of wireless charging of the capacitor via a spare batter when solar or wind energy was not available.





Claims 18, 25-26, 30-34, 36-37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker US 9492711 in view of Zhang CN204444536U published 2015.
Walker discloses:
18. (NEW) A device for inflating an inflatable bag comprising: a first opening (380) allowing intake of atmospheric air, a second opening (368) connected to or connectable to the inflatable bag, at least a first moveable inflation member (364) being arranged between said first opening and said second opening, a motor (370) for driving the moveable inflation member, and a power source (366) for energizing the motor.
 Walker does not disclose wherein the power source comprises at least one capacitor as a power supply for said motor. 
Zhang discloses the use of capacitor 102 as a power supply (see e.g. “can use a super capacitor bank 106 or battery pack 102 to drive the electric pump 103” in the last paragraph of the translation). 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a capacitor as taught by Zhang in the system of Walker to gain the benefit of “the super capacitor and storage battery hybrid power supply manner, improve the service life and the power output capacity of the battery”  as taught by Zhang in the abstract.	
  	
 	Walker as modified above discloses (references made to Walker unless specifically noted otherwise):
 	Regarding claim 19, Walker as modified above does not disclose details of the capacitor bank and thus does not disclose wherein the at least one capacitor has a total capacitance in a range of 20 to 90 F. However, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to construct utilize the at least one capacitor to have a total capacitance in a range of 20 to 90 F since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges]. It is noted that applicant has not provided any unexpected results commensurate with the claimed range as per MPEP 716.02(d).
25. (NEW) The device according to claim 18, further comprising a controller (372 of Walker) for controlling said motor.
26. (NEW) The device according to claim 25, wherein said controller is associated with a trigger mechanism (trigger 392) which triggers the motor for driving the moveable inflation member.  
  	Regarding claims 30-31, Walker as modified above does not disclose details of the size of the device and thus does not disclose the particular limitations of claims 30-31 (i.e. wherein the device has a maximum weight in a range of 600 to 1400 g, and wherein the device has a size in a range of 150-250 mm x 100-200 mm x 80-180 mm). However, the limitations are directed to the relative dimensions of the device (i.e. the weight and the size range are directly dependent upon the relative dimensions of the device). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also MPEP 2144.04 IV. A. It is noted that applicant has not provided any unexpected results commensurate with the claimed ranges as per MPEP 716.02(d).
 	32. (NEW) The device according to claim 18, the device further comprising a main switch (see “For example, the activation system 190 may include some form of physical switch configured to receive a physical switching motion from the user to activate the system 100.” in col 5 lines 11-14).  
33. (NEW) The avalanche safety system comprising a device according to claim 18 and an inflatable bag (340) attached to the device.
 	34. (NEW) A backpack comprising a device according to claim 18 and an inflatable bag (340) attached to the device.  
	Regarding claims 36-37, Walker as modified above does not disclose the details of the capacitor and thus does not disclose the particular details of claims 36-37 (i.e., wherein the at least one capacitor has a total capacitance in a range of 50 F to 70 F, wherein the at least one capacitor has a total capacitance of about 58 F). However, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to choose the capacitors such that the at least one capacitor has a total capacitance in a range of 50 F to 70 F, or the at least one capacitor has a total capacitance of about 58 F since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges]. It is noted that applicant has not provided any unexpected results commensurate with the claimed range as per MPEP 716.02(d).
	40. (NEW) The device according to claim 26, wherein the trigger is a mechanical trigger (392).

Claims 20-24, 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker US 9492711 in view of Zhang CN204444536U published 2015 in further view of Hattori US 20110140518.
 	Regarding claims 20-22, Walker as modified above does not disclose details of the capacitor and thus does not disclose the details of claims 20-22.
 	Hattori discloses:
 	Claim 20: wherein the power source is a capacitor module, and at least two capacitors (see six capacitors in 0078) are connected on a main board (10).  
 	Claim 21: wherein capacitors of the capacitor module are connected in series (see 0078).  
 	Claim 22: wherein the device has six capacitors (see 0078).
 	A simple substitution of one known capacitor for another with the predictable result of providing power to a motor has been held obvious to one of ordinary skill in the art. See MPEP 2143 I (B).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the capacitor module of Hattori in the system of Walker as modified above as a simple substitution of one capacitor for another to gain the using a known capacitor arrangement.
 	  Regarding claim 23, Walker as modified above is silent regarding the details of the capacitor bank and thus does not disclose wherein the capacitors are chosen such that the motor has a power of more than 700 W, for about 2 sec, when operated with fully charged capacitors. However, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to choose the capacitors such that the motor has a power of more than 700 W, for about 2 sec, when operated with fully charged capacitors since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges]. It is noted that applicant has not provided any unexpected results commensurate with the claimed range as per MPEP 716.02(d).
 	Regarding claim 24, Walker as modified above is silent regarding the details of the capacitor bank and thus does not disclose wherein the capacitors are chosen such that the current is above 50 A, for about 2.5 sec, when operated with fully charged capacitors. However, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to choose the capacitors such that the current is above 50 A, for about 2.5 sec, when operated with fully charged capacitors since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges]. It is noted that applicant has not provided any unexpected results commensurate with the claimed range as per MPEP 716.02(d). It is noted that applicant has not provided any unexpected results commensurate with the claimed range as per MPEP 716.02(d).
 	Regarding claim 38, Walker as modified above does not disclose the details of the capacitor bank and thus does not disclose the particular details of claim 38 (i.e., wherein said power is 700 to 1200 W). However, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to choose the capacitors such that said power is 700 to 1200 W since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges]. It is noted that applicant has not provided any unexpected results commensurate with the claimed range as per MPEP 716.02(d). It is noted that applicant has not provided any unexpected results commensurate with the claimed range as per MPEP 716.02(d).
 	Regarding claim 39, Lin as modified above does not disclose the details of the capacitor bank and thus does not disclose the particular details of claim 39 (i.e., wherein said current is 50-80 A). However, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to choose the capacitors such that said current is 50-80 A since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges]. It is noted that applicant has not provided any unexpected results commensurate with the claimed range as per MPEP 716.02(d). It is noted that applicant has not provided any unexpected results commensurate with the claimed range as per MPEP 716.02(d).

Claims 27, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker US 9492711 in view of Zhang CN204444536U published 2015 in further view of Morrison US 3840922.
  	Walker as modified above does not disclose the limitations of claim 27 and 41.
 	Morrison discloses wherein the device comprises a one-way valve (82), between the first opening (the inlet of the blower 76) and the second opening (opening at 74 leftward of 82 in e.g. Fig 5), for preventing loss of intake air after inflating the inflatable bag (see col 4 lines 8-17), wherein said one-way valve 82 is arranged between the moveable inflation member (inside casing 80 of blower 76 in Fig 5) and the first second opening (opening at 74 leftward of 82 in e.g. Fig 5).
   	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the one way valve of Morrison in the system of Walker  as modified above to gain the benefit of preventing backflow of air as taught by Morrison in col 4 lines 8-17.
  	
Claims 28, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker US 9492711 in view of Zhang CN204444536U published 2015 in further view of Lin US 20090238687.
Regarding claim 28, Walker as modified above does not disclose the limitations of claim 28. 
However, Lin discloses: 28. (NEW) The device according to claim 18, wherein the first opening, the second opening and the moveable inflation member are arranged so as to form a radial fan (see Figs 3-4 ).  
A simple substitution of one known fan for another with the predictable result of inflating with air has been held obvious to one of ordinary skill in the art. See MPEP 2143 I (B).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize fan of Lin in the system of Walker as modified above to gain the benefit of utilizing a fan design known for use in inflation devices.
 	Regarding claim 35, Walker as modified above discloses wherein the inflation member is an impeller (364 of Walker).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker US 9492711 in view of Zhang CN204444536U published 2015 in further view of Vuori US 20160126752.
 	Regarding claim 29, applicant does not appear to provide any details of the claimed interface. Walker as modified above appears to disclose an interface for a battery being connected or connectable to the capacitor for recharging the capacitor (see either of the connections between 201 and 202 or 203 and 204 wherein either of these connections could be used  to interface a battery is desired).
 	However, if this was not deemed to meet the limitations of the claim, the examiner could turn to Vuori.
 	Vuori discloses the use of an interface to allow wireless charging of a super capacitor via e.g. solar, or a spare battery (see e.g. 0017 including “The power supply may be external, such as for example a mains cable, a wall charger, a USB charger, a spare battery with a wired power supply interface, or internal, such as for example a battery, solar panel, kinetic energy generator, fuel cell, power harvester or the like. The receiver device may comprise an energy storage, such as for example a battery or supercapacitor, or the receiver device may have the option to instantly consume the delivered energy without storing it for future use.”).
  	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize an interface as taught by Vuori in the system of Walker as modified above to gain the benefit of wireless charging of the capacitor via a spare batter when solar or wind energy was not available.




Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker US 9492711 in view of Lin US 20090238687 in further view of Morrison US 3840922.
  	Walker does not disclose the limitations of claim 27.
 	Morrison discloses wherein the device comprises a one-way valve (82), between the first opening and the second opening (the inlet of the blower 76), for preventing loss of intake air after inflating the inflatable bag (see col 4 lines 8-17).  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the one way valve  of Morrison in the system of Walker to gain the benefit of preventing backflow of air as taught by Morrison in col 4 lines 8-17.
 	Walker as modified above discloses:

Claim 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 20090238687.
  	Regarding claims 30-31, Lin does not disclose details of the size of the device and thus does not disclose the particular limitations of claims 30-31 (i.e. wherein the device has a maximum weight in a range of 600 to 1400 g, and wherein the device has a size in a range of 150-250 mm x 100-200 mm x 80-180 mm). However, the limitations are directed to the relative dimensions of the device (i.e. the weight and the size range are directly dependent upon the relative dimensions of the device). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also MPEP 2144.04 IV. A. It is noted that applicant has not provided any unexpected results commensurate with the claimed ranges as per MPEP 716.02(d).
 	
 	
Claims 20-22, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 20090238687 in view of Hattori US 20110140518.
 	Regarding claims 20-22, Lin does not disclose details of the start capacitor and thus does not disclose the details of claims 20-22.
 	Hattori discloses:
 	Claim 20: wherein the power source is a capacitor module, and at least two capacitors (see six capacitors in 0078) are connected on a main board (10).  
 	Claim 21: wherein capacitors of the capacitor module are connected in series (see 0078).  
 	Claim 22: wherein the device has six capacitors (see 0078).
 	A simple substitution of one known capacitor arrangement for another with the predictable result of providing power to a motor has been held obvious to one of ordinary skill in the art. See MPEP 2143 I (B).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the capacitor module of Hattori in the system of Lin as a simple substitution of one capacitor for another to gain the using a known capacitor arrangement.
 		 	
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 20090238687 in view of Grutta US 8851949.
 	Regarding claim 25, Lin does not disclose a controller for controlling the motor.
 	Grutta discloses the use of a controller for a fan motor (see “The motor 170 is electrically coupled to the controller 172 and fan 164 such that the modulated current from the controller 172 may be converted into mechanical rotation of the fan 164.” in col 5 lines 46-49.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the controller of Grutta in the system of Lin to gain the benefit of modulating the current to the motor as taught by Grutta in col 5 lines 46-49.
	
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 20090238687 in view of Morrison US 3840922.
 	Lin does not disclose the limitations of claim 27.
 	Morrison discloses wherein the device comprises a one-way valve (82), between the first opening and the second opening (the inlet of the blower 76), for preventing loss of intake air after inflating the inflatable bag (see col 4 lines 8-17).  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the one way valve  of Morrison in the system of Lin to gain the benefit of preventing backflow of air as taught by Morrison in col 4 lines 8-17.
 	

Response to Arguments
Applicant's arguments filed 7/22/22 have been fully considered but they are not persuasive. 

Applicant argues:
35 U.S.C. § 102 - Anticipation 
Claims 18, 28 and 32 are rejected, under 35 U.S.C. § 102, as being anticipated by Lin '687 (U.S. Publication No. 2009/0238687). The Examiner cites Lin '687 as allegedly anticipating claim 18. The Applicant disagrees and respectfully traverses the raised anticipatory rejection in view of the following remarks. 
Lin '687 discloses a blower which uses a standard power cord as a power supply (see Fig. 4 and paragraph [0026], power source device 7 is a power cord). 
Lin '687 clearly discloses that the capacitor of the disclosed device is a start capacitor. Other capacitors are not disclosed. 
The person skilled in the art knows and understands what start capacitors are and what their function is (see attached Motor Capacitor Wikipedia article and TEMCo Guide, Start Capacitor Selection Guide). 
A start capacitor is an electrical capacitor that alters the current to one or more windings of a single-phase alternating-current induction motor to create a rotating magnetic field. It is thus used to modulate an electrical current but does not serve as energy storage. 
For this reason, Lin '687 fails to disclose a capacitor as a power supply for the motor. It is also evident that start capacitor of Lin '687 is not suitable to serve as an energy source: 


Examiner’s reply:
The first paragraph of the Wikipedia page for capacitor states:

    PNG
    media_image1.png
    210
    990
    media_image1.png
    Greyscale

Thus, a capacitor (such as a start capacitor) is a device that stores (and subsequently releases) electrical energy. Therefore, applicant’s arguments are counter to and disregard the very definition of a capacitor.

Applicant argues:
- start capacitors have capacities in the range of tens of pF (see Wikipedia, start capacitors usually have ratings above 70 pF). 
 	By contrast, the claimed device requires a capacitor as a power supply. The description states that for this purpose, the capacitor has a capacity of tens of F (see paragraph [0012] and [0060]). The capacitor of Lin '687 provides a capacity which is three orders of magnitude lower than what is typically required of a capacitor which serves as a power supply

Examiner’s reply:
A start capacitor releases stored electrical energy to increase power (i.e. acts as a supplementary power supply for the motor) to a motor during startup of the motor. There are no Farads specified in independent claim 18, and thus applicant is arguing limitations which are not present in the independent claim. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., capacitance in Farads) are not recited in the independent claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	Only claims 19 and 36 specify the farads of the capacitor. These claims have been rejected using a new reference.

Applicant argues:
- Even if the capacity of the start capacitor were sufficient, the person skilled in the art knows that start capacitors fail if they are energized for extended periods of time (see Temco Guide). Thus, even a hypothetical start capacitor with a sufficient capacity could not be used in the claimed device. 
For these reasons, claim 18 is novel over Lin '687 because Lin '687 fails to disclose a capacitor as part of a power supply for a motor. 
As explained above, the power source comprising a capacitor provides a technical effect (light weight, suitability for low temperature, i.e. as an avalanche safety device) which is not taught by any of the cited prior art documents. For this reason, claim 18 is also non-obvious over Lin '687. 

Examiner’s reply:
A start capacitor releases stored electrical energy to increase power (i.e. acts as a supplementary power supply for the motor) to a motor during startup period of the motor. There is no time specified in independent claim 18, and thus applicant is arguing limitations which are not present in the independent claim. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., time of supplying power) are not recited in the independent claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	The examiner has provided new rejections for the claims which include time limitations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746